Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action in response to the amendment filed on 10/19/2021. Currently claims 25-43 and 45-47 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 10/19/2021, with respect to the previous rejection of claims 25-45 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 25-45 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 25-45, filed 10/19/2021, with respect to rejection of claims 25-45 on the ground of nonstatutory double patenting in view of US Patent 10363169 have been fully considered and are persuasive.  The previous rejection of claims 25-45 on the ground of nonstatutory double patenting in view of US Patent 10363169 has been withdrawn. 
Applicant’s arguments, see pgs. 6-10, filed 10/19/2021, with respect to the rejection(s) of claim(s): 25-32, 34 and 38-44 under 35 USC 103 as being unpatentable over Juhasz in view of Shadduck, claims 33 and 45 rejected under 35 USC 103 as being unpatentable over Juhasz in view of Shadduck in view of Latina, claim 35 Juhasz in view of Shadduck in view of McArdle and claims 36-37 Juhasz in view of Shadduck in view of Lin have been fully considered but they are not persuasive.
Applicant has amended the claims, but the newly amended language and how it still relates to same prior art used in the previous rejection has been outlined in the current rejection below. In addition to amending the claims, applicant argues that the prior art does not disclose the limitations as currently amended in the claims.
Applicant first argues that claim 25 is not fully taught by Juhasz in view of Shadduck because the limitation: “a scanner, which scans at least part of a scleral limbus of an eye with the electromagnetic radiation generated by the laser source, thereby directing the electromagnetic radiation through an entire thickness of the scleral limbus of the eye without any contact with the eye and irradiating one or more regions of a trabecular meshwork of the eye with the electromagnetic radiation.”
is not taught.
As applicant argues:
“In rejecting claim 25, the Examiner cited element 14 in Juhasz, and the corresponding description on column 3, lines 65-67 and column 4, lines 1-10 “which describe element 14 as focusing apparatus which is understood to be a type of scanner.” Applicant respectfully disagrees. Other than the term “focusing” in the name of element 14, Juhasz is entirely silent as to the functionality of this element. Juhasz refers several times to the act of focusing a laser beam onto a focal point on the interior surface of the sclera (e.g., column 3, lines 20-22), but does not attribute this functionality to element 14. In any case, “focusing” and “scanning” are entirely different acts, and Juhasz certainly does not teach or suggest that his focusing apparatus might perform any sort of scanning.”
This argument is not persuasive. Applicant argues that a focusing element is not a scanner and is not capable of being used as a scanner. Applicant’s own specification discloses an embodiment where a lens (a focusing element) targets a specific location and then is moved to other locations across the eye, which could be interpreted as a form of scanning. 
For example see Pg. 15 lines 4-10 of applicant’s written specification received on 5/23/2019:
“The optical device may be a lens through which a single point can be illuminated on the limbal area. In this case, the system may include a manipulator to allow the laser beam to be directed to a plurality of locations around the limbal area in succession to impact on a plurality of locations of the trabecular meshwork. A first point around the limbal area can be illuminated, after which, the laser bear can be directed towards a second point around the limbus, and so on.”
This interpretation of scanning also appears to be supported by the prior art. For example, Palanker et al (US 20080319427) hereafter known as Palanker discloses alternative forms of scanning that can be created when Palanker’s preferred scanner assembly is not used. In these alternative forms of scanning, Palanker discloses scanning by moving a single optical element with a light source [see para 47… “Other techniques of scanning light beam 46 without scanner assembly 48 include moving the light sources 20/34 themselves directly, and using a single moving optical element (including moving mirror 52).”] in the analogous art of light therapy of the eye [see para 2… “The present invention relates to glaucoma therapy, namely laser based trabeculoplasty, and more particularly to a computer guided laser trabeculoplasty.”]
Now with respect to the previous rejection, in the previous office action (non-final rejection mailed on 7/22/2021), when identifying a scanning system, the examiner cites: element 14 and Col. 3 lines 65-67 and Col. 4 lines 1-10 of Juhasz. 
Col. 3 lines 65-67 and Col. 4 lines 1-10 of Juhasz states the following:
“Referring initially to FIG. 1 a laser device for use in ab inferno transscleral photodisruption of tissue on the interior surface of the sclera or limbus is shown and generally designated 10. In FIG. 1 it will be seen that the device 10 includes a laser beam generator 12 which has a focusing apparatus 14. Further, there is a computer 16 which is preprogrammed to operate both the laser beam generator 12 and the focusing apparatus 14 according to the desires of the operator. As intended for the present invention, operation of the device 10 results in the generation of a laser beam 18 which is directed toward the sclera 20 of a patient 22.”
Juhasz cites a focusing element (similar to a lens that focuses light) that is controlled with the laser (i.e. understood to be configured to moved) to different positions on the eye. Thus, Juhasz’s focusing apparatus has a structure capable of scanning the eye and can be interpreted as a scanner. Thus, this argument is not persuasive. 
Next applicant argues, that claims 30-32 are also not taught for the additional reason that wherein each of the regions is “arch-shaped” and “circular” and “wherein the regions lie on a circular or oval shape” because these shapes are not a matter of choice as argued by examiner as there are specific reasons for choosing these shapes. As applicant argues:
“The specification of the present patent application refers to circular, oval and arch-shaped regions in several places, and explains several times that they are useful “to overly locations around the limbal area” or “be positioned over different locations of the scleral limbus while scanning the limbal area” or “to coincide with the limbal area” (see, for example, [0015]- [0017]). As seen, there are concrete reasons for choosing such regions in embodiments, and they cannot be regarded as simply a matter of arbitrary choice as alleged by the Examiner. The cited art does not teach the types of regions recited in claims 30-32.”
 	This argument is not persuasive. Applicant cites para 15-17 of the published disclosure (which is pg. 4 lines 13-31 and pg. 5 lines 1-9 of written specification received on 5/23/2019.) hereafter referred to as applicant’s cited section. Applicant argues that the cited sections of the disclosure shows the claimed shapes as providing the advantage of overlaying locations in/ around the limbus/ limbal area. There is a bit of nuance between applicant’s arguments and the cited sections of the text. First, this section of the disclosure doesn’t just talk about shapes, but also a specific scanner used. In particular, this section discusses using an opaque plate that blocks light with apertures or holes that allow light to pass through and aligning specifically these holes with targets of interest. For example, applicant’s cited section’s states:
 “The plate with one or more apertures may be rotatable so that each aperture/transparent region can be positioned over different locations of the scleral limbus while scanning the limbal area.”
So, this part of applicant’s cited section doesn’t show that necessarily the shape itself, but also where the shape (i.e. aperture) is placed on the specific scanner example disclosed that provides the benefit of aligning the light with the target of interest. Second, when applicant’s cited section does discuss the shape providing an advantage, applicant’s cited section is more specific than just describing a shape such as the claimed “arch-shaped” and “circular” and “wherein the regions lie on a circular or oval shape” as providing the advantage of overlaying locations in/ around the limbus/ limbal area. Specifically, applicant’s cited section describes circular/ arc shapes with specific parameters that provide the argued advantage. For example, applicant’s cited section states: 
“a circular spot with its outer boundary substantially coinciding with the limbal area, i.e. being of a slightly larger diameter such that the periphery region of the plate in which the aperture(s) is/are located is aligned with the limbal area”. 
Here applicant’s cited section describes a circular spot with a diameter larger than the limbal area as having the advantage of coinciding over the limbal area as argued. However, this is more specific than the shape that is claimed. In other words, the scope of the claim is to a broadly claimed shape (i.e. “arch-shaped” and “circular” and “wherein the regions lie on a circular or oval shape”.) While, the disclosure discusses these shapes (i.e. “arch-shaped” and “circular” and “wherein the regions lie on a circular or oval shape”.) with specific parameters to these shapes (i.e. diameter is larger than limbal area) and discusses how these shapes with these specific parameters provide the argued advantage. However, a shape with a parameter includes a further limitation than a broadly claimed shape. In this situation, the claim recites the shape (i.e. circle), but doesn’t limit the shape to specific parameters (i.e. diameter broader than limbal area). Thus, applicant’s arguments are not commensurate with the scope of the claims and this argument is not persuasive. If applicant did further specify the parameters of the same as disclosed in the disclosure this would overcome the current 103 rejection for these claims. However, applicant should consider the newly cited Romano reference (briefly discussed under the conclusion section of this office action) which while not used in this current prior art rejection, is pertinent to limitations discussed in this argument and could potentially obviate the deficiencies of the current prior art used in the current rejection if applicant amends in this direction.

Considerations for advancing prosecution:
One potentially unique feature of this invention appears to be the application of laser energy through the entire thickness of specifically the sclera limbus to the trabecular meshwork without any contact. 
It is important to note that all the claims are to apparatus claims. MPEP 2114 discloses “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”] 
Thus, in the context of the current application, when comparing the limitation of:
“a scanner, which scans at least part of a scleral limbus of an eye with the electromagnetic radiation generated by the laser source, thereby directing the electromagnetic radiation through an entire thickness of the scleral limbus of the eye without any contact with the eye and irradiating one or more regions of a trabecular meshwork of the eye with the electromagnetic radiation.”
the standard for determining if the prior art recites this claimed limitation in the context of an apparatus claim is whether or not the scanner is capable of (i.e. has the structure) to direct the electromagnetic radiation through an entire thickness of the scleral limbus of the eye without any contact with the eye and irradiating one or more regions of a trabecular meshwork of the eye with the electromagnetic radiation. As Juhasz demonstrates the ability to go through the entire sclera / limbus as outlined in rejection below, Juhaz is clearly capable of going through the entire scleral limbus; thus, Juhaz discloses a scanner that has the capability to direct electromagnetic radiation through an entire thickness of the scleral limbus of the eye without any contact with the eye.
If applicant has support in the specification, applicant might consider claiming the disclosed CPU/processor/controller/ control unit discussed in the specification and how it controls the scanning. For example, if applicant has support, applicant could consider claiming a control unit/ controller/ processor and then further specify the CPU/processor/controller/ control unit is programmed to control the scanner to scan at least part of “a scleral limbus of an eye with the electromagnetic radiation generated by the laser source”. This would tie the application of electromagnetic radiation through the entire scleral limbus to the CPU/processor/controller/ control unit of the apparatus.
These changes would overcome the current 103 rejection and subject to a final searching would potentially define the invention over the prior art.
If applicant wishes to receive feedback on potential amendments if they decide to pursue prosecution in this direction or another direction and/or has questions before determining how to respond, applicant is encouraged to contact the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 25-32, 34, 38-43 and 46-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz et al (US 6146375) hereafter known as Juhasz in view of Shadduck et al (US 6319274) hereafter known as Shadduck.


Independent claims:
Regarding claim 25:
Juhasz discloses:
An apparatus [see Fig. 1], comprising:
a laser source, [see element 12… Col. 3 lines 66-68…“a laser beam generator 12”] which is configured to generate electromagnetic radiation [see Fig. 2 number 38 “activate laser beam” which discloses activating the laser which is at least a generation of laser]; and
a scanner [see element 14 and Col. 3 lines 65-67 and Col. 4 lines 1-10 of Juhasz which describe element 14 as focusing apparatus which is understood to be a type of scanner], which scans at least part of a sclera limbus of an eye with the electromagnetic radiation generated by the laser source, thereby directing the electromagnetic radiation through the scleral limbus of the eye without any contact with the eye [see Fig. 1 which shows no direct contact of the apparatus and the eye and see Col. 4 lines 42-67… “As best appreciated with reference to FIG. 4A, the laser beam 18 is focused through the sclera 20 and onto the internal surface of the sclera 20.” and abstract… see “the laser beam is focused directly through the sclera to a focal point on the interior surface of the sclera” which demonstrates capability of penetrating through the sclera. Also, see Col. 2 lines 14-25 of Juhasz explicitly discloses using a wavelength of light that is transparent to the sclera. Also, see abstract of Juhasz discloses using a chemical agent to make the sclera effectively transparent. Additionally, see Col. 2 lines 14-20 see… “In a radically different approach to this problem, the present invention recognizes that new ab interno procedures are possible by directly focusing light through the sclera or the limbus of the cornea” discloses that these techniques can also be applied to the limbus. Thus, Juhasz discloses the capability to direct laser energy through the sclera or limbus and that either a chosen wavelength and/or chemical agent can be used to allow this light to go through the effectively transparent sclera or limbus (i.e. direct electromagnetic ration through an entire thickness of either structure which) would include the border between the two structures which is the sclera limbus). Thus, Juhasz is capable of scanning to direct electromagnetic radiation through the entire thickness of the scleral limbus without any contact.]
Additionally, Juhasz discloses treating glaucoma [see Col. 5 lines 3-10… “As stated above, the beneficial result of this procedure for the patient is that it serves as a cure for glaucoma”]
However, Juhasz does not explicitly disclose the apparatus as irradiating the trabecular meshwork.
Shadduck discloses that it is known that irritating the trabecular meshwork helps treat glaucoma (the condition Juhasz is directed to treating) and Shadduck teaches that the meshwork is beneath the sclera in the analogous art of transscleral surgeries related to treating glaucoma [see abstract of Shadduck].
 It would have been obvious to one having ordinary skill at the time the invention was made to modify Juhasz’s system to use chemical agent to help facilitate light of a certain wavelength to pass through the entire sclera and ablate for the trabecular meshwork below because absent unexpected results it is known that ablating the inner sclera/ limbus alone, as taught by Juhasz, and ablating the trabecular meshwork alone, as taught by Shadduck, treats glaucoma. Therefore, one would expect ablating both areas (the inner sclera and the trabecular meshwork ) to result in at the very least a predictable result of some form of treatment to glaucoma with a reasonable expectation that the outcomes of ablating both would further improve the treatment as both areas are responsible for the condition of glaucoma.

Regarding claim 34:
An apparatus [see Fig. 1], comprising:
a laser source [see element 12… Col. 3 lines 66-68…“a laser beam generator 12”], which is configured to generate electromagnetic radiation [see Fig. 2 number 38 “activate laser beam” which discloses activating the laser which is at least a generation of laser]; and
a beam-shaping device [see element 14 and Col. 3 lines 65-67 and Col. 4 lines 1-10 of Juhasz which describe element 14 as focusing apparatus understood to be a beam-shaping device], which directs the electromagnetic radiation generated by the laser source through an entire sclera limbus of an eye without any contact with the eye,  [see Fig. 1 which shows no direct contact of the apparatus and the eye and see Col. 4 lines 42-67… “As best appreciated with reference to FIG. 4A, the laser beam 18 is focused through the sclera 20 and onto the internal surface of the sclera 20.” and abstract… see “the laser beam is focused directly through the sclera to a focal point on the interior surface of the sclera” which demonstrates capability of penetrating through the sclera. Also, see Col. 2 lines 14-25 of Juhasz explicitly discloses using a wavelength of light that is transparent to the sclera. Also, see abstract of Juhasz discloses using a chemical agent to make the sclera effectively transparent. Finally, Col. 2 lines 14-20 see… “In a radically different approach to this problem, the present invention recognizes that new ab interno procedures are possible by directly focusing light through the sclera or the limbus of the cornea” discloses that these techniques can also be applied to the limbus. Thus, Juhasz discloses the capability to direct laser energy through the sclera or limbus and that either a chosen wavelength and/or chemical agent can be used to allow this light to go through the effectively transparent sclera or limbus (i.e. direct electromagnetic ration through an entire thickness of either structure which) would include the border between the two structures which is the sclera limbus). Thus, Juhasz’s is capable of directing electromagnetic radiation through the entire scleral limbus without any contact with the eye.]
Additionally, Juhasz discloses treating glaucoma [see Col. 5 lines 3-10… “As stated above, the beneficial result of this procedure for the patient is that it serves as a cure for glaucoma”]
However, Juhasz does not explicitly disclose the apparatus as irradiating multiple regions of the trabecular meshwork and is silent to the irradiation pattern design made and thus does not disclose that the regions lie on a circular or oval shape as claimed.
Shadduck discloses that it is known that irritating the trabecular meshwork helps treat glaucoma (the condition Juhasz is directed to treating) and Shadduck teaches that the meshwork is beneath the sclera in the analogous art of transscleral surgeries related to treating glaucoma [see abstract of Shadduck].
 It would have been obvious to one having ordinary skill at the time the invention was made to modify Juhasz system by not only choosing a wavelength to aim and ablate the inner surface of the sclera but to also choose a wavelength and to use chemical agent to help facilitate light of a certain wavelength to pass through the entire sclera and ablate for the trabecular meshwork below because absent unexpected results it is known that ablating the inner sclera alone, as taught by Juhasz, and ablating the trabecular meshwork alone, as taught by Shadduck, treats glaucoma. Therefore, one would expect ablating both areas (the inner sclera and the trabecular meshwork) to result in at the very least a predictable result of some form of treatment to glaucoma with a reasonable expectation that the outcomes of ablating both would further improve the treatment as both areas are responsible for the condition of glaucoma.
Applicant's disclosure does not specifically state the criticality of making the claimed shapes. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to further modify Juhasz to have the claimed irradiation pattern that the electromagnetic radiation multiple regions of a trabecular meshwork of the eye that lie on a circular or oval shape [In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)].

Dependent claims:
Regarding claims 26 and 39, as mentioned above in rejections to the independent claims Juhasz’s (the main reference) laser device is configured to treat glaucoma [see Col. 5 lines 3-10… “As stated above, the beneficial result of this procedure for the patient is that it serves as a cure for glaucoma”]. Juhasz further discloses that this treatment is to relieve pressure in the eye [see Col. 5 lines 3-10… “The result of the methods of the present invention is that a channel, or spongy structure 48, shown in FIG. 4B, is created from the internal surface 36 and into the sclera 20 to relieve pressure in the eye”]. Thus, it is understood that Juhasz in view of Shadduck is configured to reduce ocular pressure.

Regarding claims 27 and 40, since the laser is configured to directed laser energy through the sclera and the trabecular meshwork to treat glaucoma, it is understood that Juhasz in view of Shadduck is at least capable of treating the forms of glaucoma listed in limiations ii)-iv). Additionally, the whole purpose of Juhasz’s invention is reduce ocular pressure [see Col. 5 lines 3-10… “The result of the methods of the present invention is that a channel, or spongy structure 48, shown in FIG. 4B, is created from the internal surface 36 and into the sclera 20 to relieve pressure in the eye”]. Ocular hypertension is a condition of excess pressure in the eye. Therefore, Juhasz in view of Shadduck is at least capable of treating ocular hypertension.

Regarding claims 28 and 41, see Fig. 1 of Juhasz... no gonioscopic lens is shown or used.

Regarding claim 29, See fig. 2 numbers 38,40,44 of Juhasz which indicate a sequential pattern and also see Col. 3 lines 18-40 of Juhasz [see in particular… “the laser beam is focused through the sclera and onto a focal point which is located on the interior surface of the sclera” and “After photodisruption of the tissue at the focal point has been completed, the laser beam is refocused to another focal point”] which indicates points on the sclera being irradiated in a sequential pattern.

Regarding claims 30-32 and 42-43:
Juhasz discloses a device that can make an irradiation pattern [see Fig. 2 number 40 and abstract].
However, Juhasz is silent to the irradiation pattern design made.
Applicant's disclosure does not specifically state the criticality of making the claimed shapes. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to further modify Juhasz to have the claimed irradiation pattern of arch-shapes and circles as recited in claims 30-32 and 42-43 as these shapes are simply a matter of choice [In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)]

Regarding Clam 38:
Juhasz as modified by Shadduck discloses the invention substantially as claimed including all the limitations of claim 34 which includes no contact with the eye.
However, Juhasz in view of Shadduck does not disclose optical fibers as claimed.
Shadduck additionally discloses using optical fibers or optical components as both being able transmit light between a laser source and a set optical components   [see Col. 8 lines 58-67 and Col. 9 lines 1-7].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Juhasz in view of Shadduck by using an optical fiber because absent unexpected results, the use of a focusing element or optical fiber is a matter of choice as Shadduck teaches that both elements can perform the same function.

Regarding claims 46-47:
Juhasz as modified by Shadduck discloses the invention substantially as claimed including all the limitations of claims 25 and 34. Also, Juhasz as modified by Shadduck discloses the electromagnetic radiation has a wavelength .4-1.4 micrometers which converts to 400-1400 nm [see abstract… “The selected wavelength may be either from a first range of wavelengths (0.4-1.4 .mu.m) which is normally strongly scattered as it is transmitted through the sclera”].
However, Juhasz as modified by Shadduck fails to disclose the electromagnetic radiation has a wavelength between 514-850 nm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz as modified by Shadduck to use a wavelength of 514-850 nm because this is a subset of 400-1400nm wavelength taught by Juhasz as modified by Shadduck.


Claims 33 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz in view of Shadduck as applied to claims 25 and 34 above, and further in view of Latina et al (US 5152760) hereafter known as Latina.
Juhasz in view of Shadduck discloses all the limitations of claims 25 and 34.
However, Juhasz in view of Shadduck does not disclose using an aiming laser.
Latina discloses that using an aiming laser helps focus and position the treatment laser beam in the analogous art of eye surgery [see Col. 3 lines 55-65 of Latina].
Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to modify Juhasz in view of Shadduck by including an aiming laser to help better position the treatment laser relative to the eye.



Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz in view of Shadduck as applied to claim 34 above, and further in view of McArdle et al (US 20080161781) hereafter known as McArdle.
Juhasz in view of Shadduck discloses all the limitations of claim 34 and a beam shaping device that helps focus a laser [see Col. 4 lines 1-10 of Juhasz].
However, Juhasz in view of Shadduck as modified does not disclose the exact structure of this device that focuses the laser.
McArdle discloses that a lens can be used to help focus a laser in the analogous art of ophthalmic surgery [see para 25 of McArdle].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Juhasz in view of Shadduck by including a lens (which is at least a refractive / diffractive optic element) similar to that taught by McArdle in the analogous art of eye surgery to help focus the surgical laser.

Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz in view of Shadduck as applied to claim 34, and further in view of Lin et al (US 6263879) hereafter known as Lin.
Juhasz in view of Shadduck discloses all the limitations of claim 34.
However, Juhasz in view of Shadduck does not disclose a fixture that is opaque and has multiple apertures. Nor does Juhasz in view of Shadduck disclose this device as being rotatable as claimed.
Lin discloses that using a metal mask with apertures this metal mask in combination with laser radiation in the analogous art of glaucoma treatment provides the advantage of removing the requirement of precise stability of a laser path over a system without the mask and rotation [See Col. 5 lines 28-43 and Col. 1 lines 5-10 of Lin].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a metal mask with apertures rotate the mask during application of electromagnetic energy because it would reduce the need for the precise stability of the laser path. 
Additionally, as there are only two ways in which the laser can ablate through the metal mask (ie rotating the mask itself or rotating/moving the focusing beam) to make a pattern, it would have been obvious to one having ordinary skill to rotate the mask when making an ablation pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Romano et al (WO 2010094353 appears as Alain on references cited). Romano discloses treating the trabecular meshwork by applying the treatment pattern in an annular (i.e. circular) or semi-annular (i.e. arc) shape to define the region being treated [see pg. 8 lines 29-30 and pg. 9 lines 1-5…. See “It will be understood in the case of the present invention that the treatment pattern corresponds to the form defined by the regions to be treated. In the case of the treatment of the trabecular meshwork, the treatment pattern may be annular or semi-annular.”] in the analogous art of ophthalmological treatment [see pg. 1 lines 4-10… “The present invention is generally directed to a surgical treatment for ocular pathology”].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792